Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed April 10,
2012.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-12-00295-CR
                                    ____________

                       IN RE TOMMY LYNN HAYES, Relator


                               ORIGINAL PROCEEDING
                                WRIT OF MANDAMUS
                                  228th District Court
                                 Harris County, Texas
                               Trial Court No. 1157419-A



                      MEMORANDUM OPINION

       On March 30, 2012, relator, Tommy Lynn Hayes, filed a petition for writ of
mandamus in this court. See Tex. Gov’t Code §22.221; see also Tex. R. App. P. 52.1. In
his petition, realtor asks that we direct Chris Daniel, the Harris County District Clerk, to
transmit a copy of his post-conviction application for writ of habeas corpus to the Texas
Court of Criminal Appeals. See Tex. Code Crim. Proc. art. 11.07.

       This court’s mandamus jurisdiction is governed by section 22.221 of the Texas
Government Code. Section 22.221 expressly limits the mandamus jurisdiction of the
courts of appeals to: (1) writs against a district court judge or county court judge in the
court of appeals’ district, and (2) all writs necessary to enforce the court of appeals'
jurisdiction. Tex. Gov’t Code § 22.221.

      This court does not have mandamus jurisdiction over a district clerk unless it is
necessary to enforce our jurisdiction. See In re Washington, 7 S.W.3d 181, 182 (Tex.
App.—Houston [1st Dist.] 1999, orig. proceeding).         We have no jurisdiction over
post-conviction applications for habeas corpus relief from final felony convictions. See
Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (holding
that intermediate appellate court improperly granted mandamus relief because court of
criminal appeals is “the only court with jurisdiction in final post-conviction felony
proceedings”). Because relator’s petition for writ of mandamus is directed toward the
Harris County District Clerk and is not necessary to enforce this court’s jurisdiction, we
lack jurisdiction to grant the requested relief. See Tex. Gov’t Code § 22.221(b)(1).

      Accordingly, the petition for writ of mandamus is ordered dismissed.



                                  PER CURIAM


Panel consists of Chief Justice Hedges and Justices Jamison and McCally.
Do Not Publish – Tex. R. App. P. 47.2(b).




                                            2